DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 02/19/2021 is acknowledged.  The amendment includes the amending of claim 1.
Claim Rejections - 35 USC § 112
3.	The rejections raised in the Office Action mailed on 02/08/2021 have been overcome by applicant’s amendments received on 02/19/2021.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Ms. Nikki Sanford (Reg # 75,310) on 03/23/2021.
5.	The application has been amended as follows:
	In Claim 17, after “The non-transitory computer readable storage medium of" DELETE “claim 17” and INSERT “claim 15”.
Allowable Subject Matter
6.	Claims 1, 3-8, 10-15, and 17-20 are allowed and renumbered as claims 1-17.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a computing device comprising a processor and at least one memory in communication with the processor, the at least one memory comprising instructions executable by the processor to:  execute a multi-level hash table index comprising multiple levels of hash tables respectively pointing to at least one other level of hash tables, wherein the multi-level hash table index increases cardinality from a top index, at least one portion of the hash tables in the multilevel hash table index points to a subset comprising a multitude of records, and each hash table includes at least one unique file identification for a record in the multitude of records, and execute a search engine receiving a token and a cardinality limit, and performing a search through the multi-level hash table index for one or more records associated with the token, wherein the search comprises a hash table lookup and a B-Tree progression, the search engine performs a token search on each hash table through the B-tree progression, and the search is limited according to the cardinality limit, as recited in independent claims 1, 8, and 15.
	Specifically, although the prior art (See Blake) clearly teaches searching through multiple hash tables, and Lyle clearly teaches B-tree searches, and Yue teaches general B-tree and hash combinations, the detailed claim limitations directed towards the specific use of B-tree progressions at hash index tables of a multi-hash index table 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3-7, 10-14, and 17-20 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2009/0097654 issued to Blake on 07 June 2016.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-20 (e.g., methods to search via B-tree/hash).
U.S. PGPUB 2016/0275143 issued to Lyle on 22 September 2016.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-20 (e.g., methods to search via B-tree/hash).
U.S. PGPUB 2014/0337375 issued to Yue on 13 November 2014.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-20 (e.g., methods to search via B-tree/hash).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 23, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168